Citation Nr: 1137710	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  06-24 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for COPD, claimed as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1950 to July 1954.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's claim for service connection for COPD.  During the pendency of this appeal, jurisdiction of this claim was transferred to the RO in St. Petersburg, Florida.

In his July 2006 substantive appeal (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge at the RO.  Such a hearing was scheduled for February 2008, and the Veteran was so notified in January 2008.  However, he failed to report at his scheduled time and thus far has not offered an explanation for his absence.  Accordingly, the Board will adjudicate the Veteran's appeal as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2011).

This case previously reached the Board in October 2009.  At that time, the Veteran's claim for service connection for COPD was remanded for further development.  The case has been returned to the Board for further appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with COPD.

2.  The Veteran was not exposed to asbestos during his military service.

3.  There is no competent or credible evidence that the Veteran's COPD is related to his service or any in-service respiratory disorders experienced by the Veteran, began during his service, or began within one year after the Veteran's separation from service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letters from the agency of original jurisdiction (AOJ) to the Veteran dated in May 2005 and June 2006.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claim for service connection for COPD to include as due to exposure to asbestos; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the June 2006 and January 2008 letters from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The Veteran was also advised of any particular information necessary to support a claim for a disability due to asbestos exposure.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board sees the AOJ did not provide the Veteran all necessary VCAA notice prior to initially adjudicating his claim in June 2005, the preferred sequence.  But in Pelegrini II, the United States Court of Appeals for Veterans Claims (Court) clarified that in these situations VA does not have to vitiate that initial decision and start the whole adjudicatory process anew, as if that decision was never made.  Rather, VA need only ensure that the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claim, such that the intended purpose of the notice is not frustrated and he is still provided proper due process.  Id. 120.  In other words, he must be given an opportunity to participate effectively in the processing of his claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice after sending additional VCAA notice letters by readjudicating the case by way of the July 2011 SSOC.  Therefore, since VA cured the timing error and because the Veteran did not challenge the sufficiency of the notice, the Board finds that VA complied with its duty to notify.  In essence, the timing defect in the notices has been rectified by the latter readjudication.  In addition, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), VA medical treatment records, and undertaken extensive efforts to corroborate his claims of exposure to asbestos.  The Veteran has not provided authorization for VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.  

The Veteran's representative in the September 2011 Informal Brief of Appellant in Appealed Case (Brief) requested that the Veteran's claim be remanded for a VA medical examination and opinion regarding his clam.  The Veteran's representative is correct that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's service connection claim.  However, the standards for remand for a VA medical examination are not met in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a disability compensation (service connection) claim, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

The Veteran has been diagnosed with COPD; however, as related in further detail below, the record does not show that he was exposed to asbestos during his military service.  Further, although there is competent evidence of treatment for a cold in September 1950, the flu in December 1950, a cough in May 1952, and a sore throat in May 1953, there is no competent or credible evidence of any connection between these in-service diseases and his currently diagnosed COPD.  In fact, as related below, the record as obtained by the AOJ contradicts the Veteran's assertions regarding the nature and history of his currently diagnosed COPD, and the credible evidence of record fails to show any evidence of a connection between his service and his current COPD.  Therefore, as the service and post-service medical records provide no basis to grant his claim, and in fact provide evidence against the claim, the Board finds no basis for a VA examination or medical opinion to be obtained.  

The Board is also satisfied as to compliance with the October 2009 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court recently clarified that only substantial compliance, and not strict compliance, with the terms of an opinion request are required.  D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  The Board finds that in the present case, there was substantial compliance with the Board's October 2009 remand. 

The Board primarily remanded the Veteran's claim for the AOJ to undertake further efforts to verify the Veteran's claims of exposure to asbestos.  The Veteran's representative has asserted that the AOJ has not met the standard for full compliance with the Board's remand directives, in terms of the AOJ's attempts to elicit a response to requests for information as well as the quality of the records obtained by the AOJ.  See the September 2011 Brief.  In this regard, at the time of the October 2009 decision, the record contained the Veteran's SPRs, which showed that the Veteran's military occupational specialty on his DD Form 214 was that of a Yeoman Clerk-Typist.  The Veteran's SPRs further confirmed that he was stationed at Norfolk, Virginia from the period of December 1950 to July 1954.  In June 2006, the AOJ had obtained a document dated in May 2002, which indicated that the Veteran's position as a Yeoman involved minimal probability of exposure to asbestos.  

The Board requested that the AOJ also contact the Navy Historical Center (NHC) and the Navy Medical Liaison Office (NMLO), indicated at the time as the appropriate points of contact for such records.  The AOJ contacted these offices in December 2010; however, the AOJ ultimately received a response from the Department of the Navy, Naval Sea Systems Command (NSSC), which indicated that the Navy Asbestos Litigation Support Office (NAVALSO) was the appropriate repository for confirmation of any specific exposure to asbestos.  The NSSC further reported that a review of the records held by the NAVALSO did not show evidence that the Veteran experienced asbestos exposure during his service in Norfolk, Virginia.  As such, the response from the NSSC shows that the AOJ has obtained the review of the Veteran's assertion of asbestos exposure from the appropriate records custodian, such that further specific responses from the offices identified in the October 2008 Board remand is neither warranted nor necessary, and the AOJ has provided substantial compliance with the Board's remand directives in this regard.  

The January 2011 NSSC response letter also indicated that the Navy Occupational Task Analysis Program (NOTAPS) might also provide relevant information, although the NOTAPS records could only provide general information not specific to the Veteran's case.  In this regard, the AOJ obtained the relevant NOTAPS documents and associated them with the file.  The record indicates that these records were contained on a CD record, and the relevant documents were printed from this file.  While the Veteran's representative is correct in indicating that certain portions of these documents are illegible, a review of these documents provides sufficient information to show that the NOTAPS records only provide percentages of service-members in the Navy at general tasks such as "Yeoman" who were exposed to asbestos.  Furthermore, there is a presumption of regularity to agency actions, as the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), "principles of administrative regularity dictate a presumption that Government officials have properly fulfilled their official duties."  That is, absent clear and convincing evidence to the contrary, the official acts of public officials are presumed to have discharged their duty.  See also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992); see also Kyhn v. Shinseki, 24 Vet. App. 228, 234-35 (2011) (per curiam).  In other words, without any evidence to the contrary, it is presumed that the officials printing out these documents have printed out the digital files as provided by the service department.  Nor is there any indication that higher quality copies are available.  As such, these records do not serve to provide specific evidence that the Veteran was exposed to asbestos during his service as a clerk-typist in Norfolk, Virginia, and there is no indication that reprinting these documents would provide such relevant evidence.  Therefore, the Board concludes that the AOJ has fully followed up on possible sources of relevant information identified by the NSSC.

Second, the Board requested that the AOJ obtain the Veteran's complete VA medical treatment records dating from 1985, as the Veteran had indicated relevant history dating from this period in his April 2005 claim.  These records were obtained in July 2011, such that this remand directive was fully complied with.

Third, if the new records indicated potential exposure to asbestos, the Veteran was to be provided with a VA medical examination and opinion regarding his claim; however, none of the new records obtained supports such a conclusion.  In fact, the records that have been obtained in certain relevant parts contradict the Veteran's assertions regarding the history of his disorder.  Therefore, the new evidence obtained has not triggered this provision of the October 2009 remand and is rendered moot.

Finally, the AOJ was to provide a readjudication of the Veteran's claim in light of any new evidence obtained.  This was provided in July 2011.  As such, no further development in terms of obtaining medical records, examinations, or opinions, is necessary and there has been substantial compliance with the October 2009 remand directives.  38 U.S.C.A. § 5103.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too broad" the former proposition that competent medical evidence is always required when the determinative issue involves either medical etiology or a medical diagnosis.  492 F.3d at 1376-77.  Instead, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of in-service incurrence sufficient to establish service connection.  Barr, 21 Vet. App. at 310.  Although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for COPD

The Veteran alleges that he currently experiences COPD or a respiratory disorder due to his military service.  Specifically, he has alleged that he was exposed to asbestos during his service in Norfolk, Virginia, because the buildings were sided with asbestos and the heating ducts were insulated with asbestos.  He has also related these disorders to in-service diagnosis of and treatment for pneumonia.  See the Veteran's September 2005 notice of disagreement (NOD).

The first requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Concerning this, the Veteran's VA medical treatment records show that he was provided treatment for the flu in January and March 2000.  A subsequent September 2000 treatment record notes that the Veteran was experiencing a persistent unproductive deep cough with shortness of breath and indicated that this was "nothing unusual" and also reported a "history of lung disease."  His treatment records note that in February 2003 he was prescribed an inhaler for his respiratory problems, and that in March 2003 he was diagnosed with COPD.  Pulmonary function tests conducted in October 2003 and June 2005 indicate that he was experiencing some mild obstruction at these times, and his VA medical treatment records indicate ongoing treatment for COPD from the time of his March 2003 diagnosis.  Therefore, the Veteran clearly has been diagnosed with COPD, which may be considered for service connection.  

Consequently, the determinative issue is whether these disorders are attributable to the Veteran's military service, including any alleged exposure to a herbicide agent or mustard gas.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); see, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran has asserted that his current respiratory disorders have been caused by exposure to asbestos.  The VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, (9), (the M21-MR), provides information concerning claims for service connection for disabilities purportedly resulting from asbestos exposure.  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  The Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Subsection (c).

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether:  (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).  See also VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).  As such, the guidelines indicate that VA is to develop any evidence of asbestos exposure before, during, and after service.  

The Board must first address whether or not the Veteran's may have experienced asbestos exposure.  The Veteran's SPRs show that he served in the Navy as a Yeoman, Clerk-Typist from September 1950 to July 1954.  Duties as a clerk-typist are not normally associated with asbestos exposure by VA.  The memo associated with the Veteran's file in June 2006 from the National Personnel Records Center (NPRC), indicated that the position of Yeoman is one only associated with minimal exposure to asbestos.  Furthermore, the NSSC reported that there were no documents that showed that the Veteran experienced any exposure to asbestos due to his service in the buildings in Norfolk, Virginia, from September 1950 to July 1954.  Finally, the associated NOTAPS records indicate that a certain percentage of Navy service personnel experienced asbestos exposure; however, these are presented as percentage possibilities of exposure due to certain duties, and do not specifically associate any asbestos exposure with the Veteran's location or the duties he performed as a clerk-typist at Norfolk, Virginia. 

In this regard, the Board notes that the Veteran has not provided any basis for his belief that general service in Norfolk, Virginia, exposed him to asbestos.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has merely asserted that the buildings he worked contained asbestos elements and that working in these buildings exposed him to asbestos.  An assertion that he worked and/or lived in and around buildings with some amount of asbestos utilized in their construction is simply insufficient to show asbestos exposure, and none of the evidence of record has confirmed any exposure to asbestos.  Nor is there any evidence that any of his duties as a clerk-typist may have involved any likely exposure to asbestos.  Therefore, the Board concludes that the record does not provide competent or credible evidence that the Veteran was exposed to asbestos during his military service.

In his initial claim of April 2005, the Veteran indicated that he experienced chronic COPD and respiratory problems that began at the very moment of his entry into active military service in September 1950.  In this regard, the Board does note that the Veteran's STRs do show that he was treated for a cold in September 1950 and for the flu in December 1950, but also indicate that he became asymptomatic and recovered shortly after treatment and returned to duty.  He then experienced a "tight cough" for 24 hours in May 1952 and a sore throat with tonsillitis in May 1953.  Therefore, there is some evidence of relevant treatment during his service.  However, the Veteran's STRs indicate that these disorders were acute and resolved with treatment and directly contradict his description of severe in-service pneumonia.  There is no subsequent relevant treatment, or indication of a chronic disorder or continuous relevant symptoms during his service.  In fact, the Veteran's separation examination indicates that his lungs were normal in July 1954.  The Veteran's STRs were generated with a view towards ascertaining his state of physical fitness at the time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than reported history).  As such, the probative weight of the Veteran's STRs, indicate that he did not experience chronic respiratory disorder in service.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  

The Veteran also asserted that he received relevant VA medical treatment in 1985 at Bay Pines.  To corroborate the Veteran's statements, the AOJ obtained the VA medical treatment records dating from November 1985 to the present.  There is some evidence that the Veteran received treatment for ear problems in August 1986, when he received surgical treatment of a mastoidectomy and tympanoplasty.  However, these treatment records do not indicate any respiratory or COPD disorder.  In fact, a July 1986 x-ray indicates that the Veteran's lungs were not experiencing any "active disease" at that time.  Therefore, in contrast with the Veteran's assertions, the first subsequent relevant treatment of a respiratory disorder is from January 2000.  

In this regard, the Veteran is competent to indicate experiencing continuity of symptomatology of symptoms of a respiratory disorder since his release from active duty.  See Jandreau, 492 F.3d at 1377; see also 38 C.F.R. § 3.159(a)(2).  However, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board must account for the evidence that it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra.  

When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In reviewing the Veteran's credibility, the Board notes that he has not described in any detail his history of continuity of symptomatology of COPD from his service, such as indicating the nature or consistency of his symptoms over the more than 45 years after he left active service.  Again, the Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517; accord Wood v. Derwinski, 1 Vet. App. at 193.  Second, the Board notes that the Veteran's statements in this regard are also self-interested in presenting a vague, and unlikely, history of his current COPD as beginning at the moment of his entry into active service and continuing to the present.  See Cartright v. Derwinski, 2 Vet. App. at 25.  Despite this asserted history of a constant respiratory disorder from his service, he also indicated that his only relevant treatment was in 1985.  

Finally, the Board notes that the first evidence to corroborate the Veteran's assertions of treatment for a relevant disorder dates from January 2000, over 45 years after his release from active duty service.  The Federal Circuit Court has held that an extensive lapse of time between the alleged events in service and the initial treatment is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that VA may not rely on the absence of medical records alone to refute the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  The Board notes that on the Veteran's behest, the AOJ has obtained comprehensive records of over 20 years of treatment of the Veteran that decisively contradict any history of continuity of symptomatology of COPD from the time of his military service to the present.  In this case, it is not merely the absence of evidence over the years after his military service, but the self-interested, incomplete, and contradictory nature of the lay statements of record regarding his history of relevant symptoms, as well as the contradictory contemporaneous medical evidence of record, which renders the Veteran's statements regarding the nature and history of his COPD not credible.  

In this instance, the Board does not doubt the sincerity of the Veteran's belief that his current COPD is in some way related to his military service.  However, the positive lay evidence is simply not sufficiently credible to establish continuity of symptomatology of any respiratory disorder from the Veteran's military service to the present, and the probative medical evidence of record weighs against any such conclusion.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

Finally, the Board notes that there is no competent evidence that the Veteran's military service has been in any way a cause of his currently diagnosed COPD disorder.  Shedden, 381 F.3d at 1167.  In this regard, the Board notes the Veteran's assertions that his current respiratory disorders have developed due to asbestos exposure and/or in-service pneumonia.  Although the Veteran is competent to report experiencing a history of relevant symptoms, he is simply not competent to render an opinion as to the medical etiology of his currently diagnosed COPD, because diagnosing this particular disorder requires medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377.  The Board further emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  Given the medical complexity of identifying the etiology of the Veteran's current COPD, his statements with respect to a causal nexus are of no probative value.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for COPD with no reasonable doubt to resolve in his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for COPD, claimed as due to exposure to asbestos is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


